UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
GULED HASSAN DURAN (ISN 10023),        )
                                       )
                  Petitioner,          )
                                       )
      v.                               )      Civil Action No. 16-2358 (RBW)
                                       )
DONALD J. TRUMP, et al.,                )
                                        )
                  Respondents.         )
_______________________________________)

                                              ORDER

       In accordance with the Court’s oral rulings at the status conference held on January 29,

2019, it is hereby

       ORDERED that, on or before March 14, 2019, the parties shall file a joint status report

identifying the discovery issues outstanding as of that date and, if necessary, proposing a briefing

schedule to address those issues. It is further

       ORDERED that the parties shall appear for a status conference on Wednesday, March

20, 2019, at 2 p.m.

       SO ORDERED this 30th day of January, 2019.


                                                             REGGIE B. WALTON
                                                             United States District Judge